Citation Nr: 0411622	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  03-18 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable disability evaluation for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1975 to 
March 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

As discussed below, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification if further action is required on the 
part of the appellant.


REMAND

In November 2000, shortly before the veteran submitted a 
claim for an increased (compensable) rating for his bilateral 
hearing loss, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002).  VA has 
published regulations implementing many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 2003), as 
to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

A review of the file reveals that, in June 2003, the veteran 
submitted a signed authorization for release of information, 
indicating that he was treated at McGuire VA Hospital, in 
Richmond, Virginia, for disabilities including hearing loss, 
from 1993 to the present.  However, the Board notes that only 
VA medical records dated from August 2000 to March 2001 are 
associated with the claims file.  VA medical records 
concerning treatment prior to a Board decision are 
constructively deemed to be before the Board, even when they 
are not actually in the claims file.  See Dunn v. West, 11 
Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Here, the record suggests that additional VA medical 
evidence might be available which is not before the Board at 
this time.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir.2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 regarding this matter.  
It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in DAV 
v. Secretary, supra.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Thus, due process and judicial caselaw require that this case 
be REMANDED to the RO for the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
and any other applicable legal 
precedent, specifically as to his claim 
for a compensable rating for his hearing 
loss.  Such notice should specifically 
apprise the veteran of the evidence and 
information necessary to substantiate 
his claim and inform him whether he or 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.

2.	The veteran should be requested to 
provide the names and addresses of all 
VA and non-VA medical providers who have 
treated him for hearing loss since 2001.  
The RO should then request all pertinent 
medical records from these medical 
providers, if not already of record.

3.	The RO should obtain all medical records 
regarding the veteran's treatment for 
bilateral hearing loss from the McGuire 
VA Hospital, Richmond, Virginia, for the 
period from March 2001 to the present.

4.	The RO should then review the veteran's 
claim file and undertake any further 
development deemed necessary, including 
reexamination, if warranted.

5.	Thereafter, the RO should readjudicate 
the veteran's claim for a compensable 
evaluation for bilateral hearing loss.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the May 
2003 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



